DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1, 3-4, 6-9, 11-14, with Claims 7-9, 11-14 being withdrawn from consideration. The examined Claims are 1, 3-4, 6-9, 11-14, with Claims 1, 3-4 being amended herein (and withdrawn Claims 7, 12-14 also being amended herein).

Response to Arguments

	Applicant has mainly amended Claim 1 to replace “substantially monodisperse” such that the solid metal oxide nanomaterial includes “particles of uniform size separated from one another.” Applicant argues that that said limitation is both definite and consistent with the definition of monodisperse (Page 5 of Remarks). Applicant also argues that in view of the 01/31/22 terminal disclaimer (as described below), all previous double patenting rejections of record should be withdrawn (Pages 5-6 of Remarks). Finally, Applicant requests rejoinder of all non-elected Claims in view of the amendments to Claim 1 and the aforementioned withdrawn Claims (Page 6 of Remarks). 

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

Furthermore, the terminal disclaimer filed on 01/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (1) Application Nos. 16/780583 (filed on 02/03/20) and 15/982776 (filed on 05/17/18), and (2) U.S. Patent Nos. 10,978,704, 10,553,861, and 9,786,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of said terminal disclaimer, all previous double patenting rejections of record are hereby withdrawn.

	Finally, while Applicant’s aforementioned amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below. Accordingly, while Applicant’s request for rejoinder of all withdrawn claims is acknowledged, said request is denied at this time given the absence of allowable subject matter and/or allowed Claims. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5 of U.S. Patent No. 10,566,620 in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claimed at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,566,620 claims a battery cell comprising an anode and a cathode (either of which is “an” electrode), wherein at least one of said anode and cathode includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial (i.e. a solid metal oxide nanomaterial which, necessarily, includes particles of uniform size separated from one another) which, at least on its surface, exhibits acidity (but not superacidity) in accordance with the structural limitations of the instant Claims (See conflicting Claims 1, 5).
U.S. Patent No. 10,566,620 only requires that at least part of the anode consists of metallic lithium. Accordingly, U.S. Patent No. 10,566,620 fails to disclose that the battery cell includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and a source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would include, in the battery cell of U.S. Patent No. 10,566,620, an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, given that such an opposing electrode may advantageously act as both a current collector and a source of cations at the same time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729